Case 8:19-cv-02566-MSS-SPF Document 11 Filed 12/09/19 Page 1 of 2 PageID 34



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JAMES LYONS and PEDRO TORRES,

       Plaintiffs,

v.                                                        Case No: 8:19-cv-2566-T-35SPF

RASOI ENTERPRISES, LLC,
d/b/a Carfox Auto Sales

       Defendant.


                                           ORDER

       THIS CAUSE comes before the Court for consideration of the Motion to Set Aside

Default or Default Judgment, filed by Catalin Rasoi. (Dkt. 10) Therein, Mr. Rasoi requests

that the Court set aside the Clerk’s default entered on December 3, 2019 against

Defendant Rasoi Enterprises, LLC. (Dkt. 9)

       Defendant Rasoi Enterprises, LLC is a business entity that CANNOT proceed pro

se and MUST be represented by counsel. See Palazzo av. Gulf Oil Corp., 764 F.2d 1381

(11th Cir. 1985) (“The rule is well established that a corporation is an artificial entity that

can act only through agents, cannot appear pro se and must be represented by counsel”

and that “[t]he general rule applies even where the person seeking to represent the

corporation is its president and major stockholder.”) (citations omitted); See Energy

Lighting Mgmt., LLC v. Kinder, 363 F. Supp. 2d 1331, 1332 (M.D. Fla. 2005) (“[L]imited

liability companies, like corporations, ‘may appear and be heard only through counsel[.]’”).

As such, any pleadings filed on behalf of Defendant Rasoi Enterprises, LLC MUST

be filed through licensed counsel; such pleadings cannot be filed by Mr. Rasoi.



                                             -1-
Case 8:19-cv-02566-MSS-SPF Document 11 Filed 12/09/19 Page 2 of 2 PageID 35



       Accordingly, the Court hereby ORDERS that the Motion to Set Aside Default or

Default Judgment, (Dkt. 10), filed by Catalin Rasoi is STRICKEN. Defendant Rasoi

Enterprises, LLC shall have twenty-one (21) days from the date of this Order to obtain

counsel and move to set aside the Clerk’s default, failing which, Plaintiff shall be free to

move for entry of a default judgment against Rasoi Enterprises, LLC because it will be

unable to defend itself in this action. If a default judgment is entered against Rasoi

Enterprises, LLC, it will be liable for all damages proved by Plaintiffs as well as reasonable

attorney’s fees incurred.

       DONE and ORDERED at Tampa, Florida this 9th day of December, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Party




                                            -2-
